EXHIBIT 10.4

 

MOSSIMO, INC.

 

2005 STOCK OPTION PLAN

 

STOCK OPTION AGREEMENT

 

Capitalized terms used without definition in this Stock Option Agreement (the
“Option Agreement”) shall have the meanings given such terms in the
Mossimo, Inc. 2005 Stock Option Plan (the “Plan”).

 

I.

 

NOTICE OF STOCK OPTION GRANT

 

1.      Option.  You have been granted an option to purchase shares of common
stock (the “Shares”) of Mossimo, Inc., a Delaware corporation (the “Company”),
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

 

Date of Grant:

 

 

 

 

 

Exercise Price per Share:

 

 

 

 

 

Total Number of Shares Granted:

 

 

 

 

 

Total Exercise Price:

 

 

 

 

 

Type of Option:

 

 

 

 

 

Expiration Date:

 

10 Years From Date of Grant

 

2.      Vesting and Expiration

 

3.      Termination.  So long as the Optionee maintains Continuous Status as a
Director, Employee or Consultant, this Option may be exercised, in whole or in
part, with respect to any vested Shares, anytime prior to the Expiration Date.
If the Optionee’s Continuous Status as a Director, Employee or Consultant
terminates for any reason, the Optionee shall have that amount of time set forth
in Section 9 of the Plan to exercise any vested Shares, after which time this
Option shall expire.

 

II.

 

AGREEMENT

 

1.      Grant of Option.  The Company hereby grants to the Optionee (the
“Optionee”) named in the Notice of Stock Option Grant set forth above (the
“Notice of Grant”) an option (the “Option”) to purchase the total number of
Shares set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms,
definitions and provisions of the Plan, which is incorporated herein by
reference.

 

2.      Exercise of Option.

 

(a)          Right to Exercise. This Option shall be exercisable prior to its
expiration date only, in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this Option
Agreement.

 

(b)         Method of Exercise. This Option shall be exercisable by written
notice which shall state the election to exercise the Option, the number of
Shares with respect to which the Option is being exercised, and such other
representations and agreements as to the Optionee’s investment intent with
respect to the Shares as may be required by the Company pursuant to the
provisions of the Plan. Such notice is attached hereto as Exhibit A. The written
notice shall be signed by the Optionee and shall be

 

1

--------------------------------------------------------------------------------


 

delivered in person or by certified mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price.

 

(c)          Compliance with Law. No Shares will be issued pursuant to the
exercise of any Option unless such issuance and such exercise shall comply with
all relevant provisions of law and the requirements of any stock exchange upon
which the Shares may then be listed. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such shares.

 

3.      Method of Payment.  Subject to Section 8, payment of the Exercise Price
shall be paid by (a) cash, (b) check or (c) any combination of those methods of
payment. In addition, if there is a public market for the Shares, the Optionee
may elect to pay the Exercise Price through a special sale and remittance
procedure under which the Optionee provides irrevocable written instructions to
a designated brokerage firm to effect the immediate sale of a portion of the
purchased Shares and remit to the Company, out of the sale proceeds available on
the settlement date, an amount sufficient to cover the aggregate option price
payable for the purchased Shares plus all applicable Federal and State income
and employment taxes required to be withheld by the Company by reason of such
purchase and/or sale. The Optionee must also provide such irrevocable written
instructions to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm to effect the sale transaction. Notwithstanding
the above, the Company shall not be required to permit the Optionee to utilize
the sale and remittance procedure described above if the Company’s legal counsel
advises the Company that the procedure may violate any applicable law,
regulation or regulatory guidance.

 

4.      Optionee’s Representations.  In the event the Shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended, at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company an investment
representation statement in a form reasonably required by the Company.

 

5.      Non-Transferability of Option; Assignment by Company.  This Option may
not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee; provided, however, that any Nonstatutory Stock Option may be
transferred by Optionee to any member of Optionee’s immediate family, to a
partnership the members of which (other than Optionee) are all members of
Optionee’s immediate family, or to a family trust the beneficiaries of which
(other than Optionee) are all members of Optionee’s immediate family. The terms
of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee. The Company may assign any of its rights
under this Option Agreement to single or multiple assignees, and this Option
Agreement shall inure to the benefit of the successors and assigns of the
Company.

 

6.      Restrictions on Transfer.  All certificates representing Shares
purchased under this Option Agreement may be imprinted with an appropriate
legend with respect to any applicable restriction on transfer. The Company may
issue appropriate stop-transfer instructions to its transfer agent to ensure
compliance with these transfer restrictions. If the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records. The Company shall not be required to transfer on its books any Shares
that have been sold or transferred in violation of any of the provisions of the
Plan or this Option Agreement, or to treat as the owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or transferee to whom
such Shares has been sold or transferred.

 

7.      Market Stand-Off Agreement.  Optionee hereby agrees that if so requested
by the Company or any representative of the underwriters in connection with the
first registration statement of the Company to become effective under the
Securities Act which includes securities to be sold on behalf of the Company to
the public in an underwritten public offering, Optionee shall not sell or
otherwise transfer the Shares or any other securities of the Company during the
180-day period following the effective date of such registration statement. The
Company may impose stop-transfer instructions with respect to securities subject
to the

 

2

--------------------------------------------------------------------------------


 

foregoing restrictions until the end of such 180-day period. Optionee agrees
that the Company may assign his or her obligation hereunder to any underwriter
of the Company’s initial public offering.

 

8.      Acknowledgments of Optionee.

 

(a)          NO RIGHT OF EMPLOYMENT. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE OPTION IS EARNED ONLY BY CONTINUING
CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
MOSSIMO, INC. 2005 STOCK OPTION PLAN THAT IS INCORPORATED HEREIN BY REFERENCE,
SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT
OR CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY
AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(b)         Receipt of Plan. Optionee acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all of the terms and provisions
thereof. Optionee has reviewed the Plan and this Option in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of the Option. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Option. Optionee further agrees to notify the Company upon any change in
the residence address indicated above.

 

9.      Notice.  Any notice required or permitted under this Option Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States mail by certified mail, with
postage and fees prepaid, addressed to the party at its address as shown below,
or to such other address as such party may designate in writing from time to
time to the other party.

 

10.    Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
Optionee. In case of conflict between the provisions in the Plan and this Option
Agreement, the provisions in the Plan shall prevail. This Option Agreement is
governed by Delaware law except for that body of law pertaining to conflict of
laws.

 

Date:

 

 

MOSSIMO INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

MOSSIMO, INC.

 

2005 STOCK OPTION PLAN

 

EXERCISE NOTICE

 

TO:

Mossimo, Inc.

 

2016 Broadway

 

Santa Monica, CA 90404

 

ATTN: Chief Financial Officer

 

 

SUBJECT:                                         NOTICE OF EXERCISE OF STOCK
OPTION

 

In respect to the stock option granted to the undersigned on
                             , to purchase an aggregate of          shares of
the Company’s Common Stock, this is official notice that the undersigned hereby
elects to exercise such option to purchase shares as follows:

 

NUMBER OF SHARES:

 

 

 

DATE OF PURCHASE:

 

 

 

MODE OF PAYMENT:

 

 

 

 

 

(Certified check, cash or other [specify])

 

 

The shares should be issued as follows:

 

NAME:

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

Dated:

 

 

 

 

Please send this notice of exercise to:

 

Mossimo, Inc.

2016 Broadway

Santa Monica, CA  90404

ATTN:  Chief Financial Officer

 

A-1

--------------------------------------------------------------------------------